The Attorney           General of Texas
                                                       he     a,   1984
    JIM MATTOX
    Attorney General


    Supreme Court Building         Honorable Nick D. Woodall              Opinion   No.JM-163
    P. 0. BOX 12546
    Austin, TX. 76711. 2546
                                   Criminal District Attorney
    512/475-2501                   Rockwall County Courthouse             Re: Whether an individual may
    Telex 9101674.1367             Rockwall, Texas   75087                be employed both as a secretary
    Telecopier   512/475-0266                                             to a criminal district attorney
                                                                          and as a court reporter for a
    714 Jackson. Suite 700
                                                                          county court
    Dallas, TX. 75202.4506
    214l742.6944                   Dear Mr. Woodall:

                                        You have asked whether an individual may be employed as a
    4624 Alberta Ave., Suite 160
    El Paso, TX. 79905.2793
                                   secretary for the criminal district attorney and es a court reporter
    915(533-3464                   for the county court.

-                                       There is no general prohibition which would prohibit county
       11 Texas. Suite 700         employees from holding more than one position of employment within the
    , nousto”, TX. 77002-3111
                                   county. The positions about which you inquire are clearly not
    713/223-5666
                                   "offices" to which the dual office holding prohibition of the state
                                   constitution may apply. -See Tex. Const. art. XVI, $40.
    606 Broadway, Suite 312
    Lubbock. TX. 79401.3479             You state that your secretary is a "full-time, salaried employee"
    606,747.5239
                                   who is the only certified court reporter in the county and works for
                                   the county court intermittently when needed. Your characterization of
    4309 N. Tenth, Suite B         the employee as "full-time" is of little consequence in answering your
    ,&Allen,  TX. 76501.1665       question.   The status of a county employee as "full-time" is
    5121662-4547                   meaningless in the sense that there is no definition of full-time or
                                   requirement, for example, that employees   work a 40 hour work week.
    200 Main Plaza, Suite 400      You state that the hours observed by your secretary in performing
    San Antonio. TX. 76205.2797    duties in your office are determined solely by you and are variable.
    51212254191                    In essence, your secretary is being paid to perform specified duties
                                   and is not necessarily employed for a specified time during the day
                                   during which she cannot have other employment.
    An Equal Opportunity/
    Affirmative Action Employer
                                        Where office .ho"rs have been legally adopted for county
                                   employees, we believe that "full-time" employees may not have other
                                   employment during those hours. See V.T.C.S. art. 2372h (hours of work
                                   in counties over 500,000); art, 2372h-6 (civil service system in
                                   counties over 200,000 population).

                                        In Attorney General Opinion MW-415 (19Sl) this office concluded
                                   that one person could legally serve in the positions of deputy county
                                   clerk and deputy district clerk. Thus, a person may hold more than
                                   one position within county government.



                                                               p. 717
Honorable Nick D. Woodall - Page 2     (JM-163)




     The office of criminal district attorney for Rockwall County is
crested by article 326k-77. V.T.C.S. Under the statute, it is his
duty to prosecute all criminal offenses in district and inferior
courts   of   Rockwall County.     He   is   authorized   to   appoint
"stenographers, clerks, and other personnel as are required for the
proper and efficient operation and administration of the office." Id.
05. The salaries of his administrative personnel are paid by the
commissioners court as are necessary expenses.

     You state that your secretary is employed by the Rockwall County
Court in her private capacity from time to time to serve as s
certified court reporter. See V.T.C.S. art. 2321 (appointment of
court reporter for each courtof record); art. 2324 (duties of court
reporter); art. 2324b (regulation and certification of court
reporters); art. 2327 (appointment of certified shorthand reporters in
civil cases pending in county courts); Tex. R. Civ. P. 376b. 376~
(duties of court reporter). We do not believe that your secretary is
barred as a matter of law from serving as a court reporter in the
Rockwall County Court. We do not, however, address the propriety, as
a matter of policy, of your secretary serving as court reporter in a
criminal case in which you serve as prosecutor. -See art. 2324b,
113(a).

                             SUMMARY

             The secretary for the Rockwall County Criminal
          District Attorney may serve ss a court reporter
          for the Rockwall County Court in non-criminal
          matters.




                                     L-l-/‘/‘/‘/‘/
                                        Very truly you
                                              -


                                        JIM     MATTOX
                                        Attorney General of Texas

TOM GREEN
First Assistant Attorney General

DAVID R. RICHARDS
Executive Assistant Attorney General

Prepared by David Brooks
Assistant Attorney General

APPROVED:
OPINION COKMITTEE

Rick Gilpin, Chairman
David Brooks
Colin Carl
Susan Garrison
Jim Moellinger
Nancy Sutton